Citation Nr: 0916917	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  07-06 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for polymyositis, 
claimed as secondary to service-connected lung cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 
to September 1968.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
- which, in relevant part, reopened the Veteran's claim for 
service connection for polymyositis on the basis of new and 
material evidence, but then proceeded to deny this claim on 
the underlying merits following a de novo review of the 
record.  

As support for his claim, the Veteran testified at a 
videoconference hearing in March 2009 before the undersigned 
Veterans Law Judge of the Board.  During the hearing, the 
Veteran said he was going to obtain and submit additional 
evidence and waive his right to have the RO initially 
consider it, see 38 C.F.R. §§ 20.800, 20.1304(c), but he has 
not submitted any additional evidence since the hearing.  
Therefore, the Board is proceeding with the adjudication of 
his claim.


FINDINGS OF FACT

1.  Evidence received since a March 2004 RO denial is not 
duplicative or cumulative of evidence previously considered 
or relates to an unestablished fact necessary to substantiate 
the claim.  

2.  Still, however, there is insufficient evidence showing 
the Veteran's polymyositis was caused or made permanently 
worse by his military service, including by his service-
connected lung cancer or by exposure to herbicides like Agent 
Orange.




CONCLUSIONS OF LAW

1.  The RO's March 2004 decision denying service connection 
for polymyositis is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 
20.1103 (2008).

2.  However, new and material evidence has been received 
since that March 2004 RO decision to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The Veteran's polymyositis was not incurred or aggravated 
in service, may not be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
chronically aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 4.20 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  
See 73 FR 23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim, as it was in this case in 
December 2005 and February 2006.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, if VCAA notice 
was not provided prior to the initial adjudication of the 
claim or, if provided, was inadequate or incomplete, this 
timing error can be "cured" by providing any necessary 
notice and then readjudicating the claim, including in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given ample opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States recently reversed the Federal Circuit's 
holding.  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'" Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies  regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).



Here, as mentioned, in December 2005 and February 2006 the RO 
sent the Veteran letters informing him of the types of 
evidence needed to substantiate his claim and its duty to 
assist him in substantiating his claim under the VCAA.  The 
letters also informed him that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
records in the custody of a Federal department or agency, 
including the Social Security Administration (SSA).  He was 
advised that it was ultimately his responsibility to send 
other, private medical records or to provide a properly 
executed release so that VA could request the records for 
him.  

The February 2006 VCAA notice letter also informed the 
Veteran of what constituted new and material evidence to 
reopen his previously denied, unappealed claim.  He was 
informed that new evidence must be evidence that was 
submitted to VA for the first time, which was not cumulative 
or tended to reinforce a previously established point.  He 
was informed that material evidence must pertain to the 
reason that his claim was previously denied.  The RO informed 
him that his claim was previously denied because his 
polymyositis was not found to have been either incurred in or 
aggravated by his military service.  Therefore, he has 
received the type of VCAA notice explained in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), insofar as apprising him of 
the specific reasons his claim was previously denied so he 
would have the opportunity to respond by providing evidence 
that would overcome these prior deficiencies.  See also VA 
Gen. Couns. Mem., para. 2, 3 (June 14, 2006), where VA's 
Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.

The Board finds that the content of the pre-decisional 
letters provided to the Veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duties to notify and 
assist.  He was advised of his opportunities to submit 
additional evidence.  Subsequently, a February 2007 SOC 
provided him an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because he has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In addition, all obtainable 
evidence that he and his representative identified as 
relevant to the claim has been obtained and associated with 
the claims file for consideration, including his service 
treatment records (STRs), SSA records, civilian private 
medical records, and his VA records, including the reports of 
his VA compensation examination for a medical etiology 
opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Neither the Veteran nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran 
has been provided every opportunity to submit evidence and 
argument in support of his claim and to respond to his VCAA 
notices. 

A post-decisional July 2006 letter informed the Veteran of 
the downstream disability rating and effective date elements 
of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  He was given an opportunity to respond to that 
letter and, in the February 2007 SOC, his claim was 
readjudicated.  Therefore, there is no prejudice to him 
because his claim has been reconsidered since providing this 
additional VCAA notice.  See again Mayfield IV and Prickett, 
supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him of the evidence needed 
to support his claim, and in obtaining evidence pertinent to 
his claim under the VCAA.  Therefore, no useful purpose would 
be served in remanding this case for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit to the 
Veteran.  The Court has held that such remands are to be 
avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for Polymyositis

In the June 2006 decision at issue, the RO indicated the 
reopening of the claim but did not discuss the specific 
evidence it found new and material to permit doing this.  The 
RO's decision is not binding on the Board.  Rather, so, too, 
must the Board make this threshold preliminary determination 
of whether there is new and material evidence to reopen the 
claim because this initial determination, in turn, affects 
the Board's jurisdiction to adjudicate the claim on the 
underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end, and what 
the RO determined in this regard is irrelevant.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239 (1993) (Board reopening is unlawful when new 
and material evidence has not been submitted).  

In March 2004, the RO denied the Veteran's claim for service 
connection for polymyositis.  In response, he filed a timely 
Notice of Disagreement (NOD) and was issued a SOC in March 
2004.  He did not, however, then file a timely substantive 
appeal (VA Form 9 or equivalent).  See 38 C.F.R. § 20.200 
(2008) (an appeal to the Board consist of a timely filed NOD 
and, after receipt of a SOC, a timely filed substantive 
appeal (e.g., a VA Form 9 or equivalent statement)).  
Therefore, that March 2004 RO decision is final and binding 
on him based on the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.104, 
3.160(d), 20.200, 20.302, 20.1103 (2008).  This, in turn, 
means there must be new and material evidence since that 
decision to reopen the claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).



If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The Veteran filed the petition to reopen his claim in 
December 2005.  Therefore, under the revised standards 
(effective for petitions to reopen filed on or after August 
29, 2001), new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence already of record at the time of the last 
prior final denial of the claim sought to be opened.  It must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").  

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Evidence received since the March 2004 final and binding 
denial consists of VA and private treatment records, the 
reports of VA examinations, Internet articles submitted by 
the Veteran, SSA records, and a transcript from the Veteran's 
March 2009 videoconference hearing.  



With the exception of some duplicate private and VA treatment 
records, all of this additional evidence is new in that it 
has not been submitted to VA before and, thus, never 
considered.  But some of this evidence also is material 
because it relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  Specifically, 
the Veteran raises a new theory of entitlement - that his 
polymyositis was caused or made chronically worse by his 
service-connected lung cancer.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  A December 2005 statement from 
a VA physician concerning this purported cause-and-effect 
correlation discusses how polymyositis and cancer may be 
related.

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim for service connection 
for polymyositis.  38 U.S.C.A. § 5108.  

Entitlement to Service Connection for Polymyositis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  


Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed; without this 
minimum level of proof, there can be no valid claim).  The 
Veteran has the required diagnosis of polymyositis, so there 
is no disputing he has this condition.  The determinative 
issue, therefore, is whether this condition is attributable 
to his military service - including by way of an already 
service-connected disability, his lung cancer.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  It is in this critical respect that his claim fails.



The Veteran asserts that his polymyositis was caused or made 
chronically worse by his service-connected lung cancer.  A 
disability may be service connected on this secondary basis 
if it is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may be established by any 
increase in severity (i.e., chronic aggravation) of a non-
service- connected disability that is proximately due to or 
the result of a service-connected condition.  38 C.F.R. § 
3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The Veteran is no longer alleging that his polymyositis was 
directly incurred in service, and this also is not otherwise 
indicated by the record.  So direct service connection 
clearly is unwarranted.  38 U.S.C.A. § 1110, 38 C.F.R. 
§ 3.303(a).

And to the extent, instead, the Veteran is claiming 
entitlement to secondary service connection, the medical 
evidence of record shows he was first diagnosed with 
polymyositis in June 1995, whereas he was diagnosed with lung 
cancer some six years later, in August 2001.  Secondary 
service connection cannot be granted for a condition that 
pre-existed the service-connected disability - here, by six 
years.  That is to say, it is simply impossible for a 
service-connected disability to have caused another condition 
when the service-connected disability did not exist 
before the other condition; a condition that does not exist 
cannot cause anything until it does.



Further concerning this, in December 2005, a VA physician, 
Dr. S. M., opined that the Veteran's polymyositis "could be 
caused due to an association between cancers and myositis."  
The words "could be," however, are entirely speculative and 
do not create an adequate nexus for the purposes of 
establishing service connection.  Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the Veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the Veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) (medical evidence that merely 
indicated the alleged disorder "may" exist or "may" be 
related to service or service-connected disability is too 
speculative because, for all intents and purposes, this is 
tantamount to just as well saying the disorder "may not" 
exist or "may not" be related to service or service-
connected disability); Utendahl v. Derwinski, 1 Vet. App. 
530, 531 (1991) (medical treatise submitted by appellant that 
only raises the possibility that there may be some 
relationship between service-connected sickle cell anemia and 
the Veteran's fatal coronary artery disease does not show a 
direct causal relationship between the two disorders such as 
to entitle the appellant to service connection for the cause 
of the Veteran's death).

In April 2006, the Veteran had a VA respiratory disorders 
examination.  The examiner did not understand that she was 
being asked to provide an opinion regarding the likely 
etiology of the polymyositis.  Instead, and nevertheless, 
she provided an opinion that it was less likely than not the 
Veteran's lung cancer was caused by polymyositis.  So, even 
in that instance when presumably accepting the polymyositis 
predated the lung cancer, the VA examiner still found no 
correlation between the two conditions.  Although the 
examiner failed to understand and appreciate the Veteran's 
counter-intuitive argument that the onset of lung cancer in 
2001 caused him to develop polymyositis (which he already had 
even six years earlier, as of 1995), the examiner pointed out 
there is a possible relationship between polymyositis and 
cancer if the cancer appeared within 2 years of the diagnosis 
of polymyositis.  Clearly, though, this did not occur in this 
particular instance.  The examiner noted the Veteran's lung 
cancer was diagnosed more than 5 years after the 
polymyositis, not within the two-year window mentioned, and 
that only ovarian cancer may appear 5 years later and still 
be associated with polymyositis.  So, although the examiner 
did not provide the opinion specifically requested (whether, 
instead, the lung cancer caused or aggravated the 
polymyositis, not vice versa), her rationale for her opinion 
nevertheless provides evidence against the Veteran's claim 
because it explains that in order for there to be an 
association between polymyositis and cancer, the cancer must 
be diagnosed within 2 years before or after the onset of the 
polymyositis.  The examiner attached an internet clinical 
article by Dr. M. M. in support of her opinion.  

In October 2006, a VA oncologist stated the Veteran thought 
his polymyositis was caused by small cell lung cancer.  The 
oncologist noted that the Veteran's pathology showed that he 
had non small cell lung cancer, and concluded there was no 
common association between polymyositis and non small cell 
lung cancer.  This opinion from a cancer specialist is 
entitled to a lot of probative weight, and it provides 
further evidence against the Veteran's claim.  See Black v. 
Brown, 10 Vet. App. 279 (1997) and Guerrieri v. Brown, 4 
Vet. App. 467 (1993) (discussing medical opinions concerning 
medical issues that require specialized knowledge and 
expertise).

In support of his claim, the Veteran submitted several 
internet articles discussing the possible connection between 
polymyositis and a subsequent cancer diagnosis.  And based on 
this information, the Board acknowledges there is an 
increased cancer risk following a diagnosis of polymyositis.  
But there is no evidence to support the opposite conclusion 
- that cancer causes pre-existing polymyositis where the 
diagnosis of polymyositis predates the diagnosis of cancer by 
six years.  Where medical article or treatise evidence, 
standing alone, discusses generic relationships with a degree 
of certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion, 
a claimant may use such evidence to meet the requirement for 
a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  


But an attempt to establish a medical nexus between service 
or a service-connected disability and a disease or injury 
solely by generic information in a medical journal or 
treatise "is too general and inclusive."  Sacks v. West, 11 
Vet. App. 314, 317 (1998) (holding that a medical article 
that contained a generic statement regarding a possible link 
between a service-incurred mouth blister and a present 
pemphigus vulgaris condition did not satisfy the nexus 
element).  Still, medical treatise evidence can provide 
important support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) 
(holding that evidence from scientific journal combined with 
doctor's statements was "adequate to meet the threshold test 
of plausibility").  Here, though, there is no such 
combination.  The Board therefore finds that the 
preponderance of the evidence is against service connection 
for polymyositis secondary to service-connected lung cancer.  

During the recent March 2009 videoconference hearing, the 
Veteran's representative asserted that, for the purposes of 
presumptive service connection, polymyositis should be 
treated as amyotrophic lateral sclerosis (ALS) because they 
are both motor neuron diseases.  ALS is often referred to as 
Lou Gehrig's disease.  The representative was referring to a 
recent change in VA regulation - namely, 38 C.F.R. § 3.318 
(2008), effective September 23, 2008, permitting presumptive 
service connection for ALS.  The regulation provides that the 
development of ALS at any time after discharge or release 
from service is sufficient to establish service connection 
for the disease.  However, service connection will not be 
established (1) if there is affirmative evidence that ALS was 
not incurred during or aggravated by service; (2) if there is 
affirmative evidence that ALS is due to the Veteran's willful 
misconduct; or (3) if the Veteran did not have active, 
continuous service of 90 days or more.  This change in VA 
regulation was based primarily on a November 2006 report by 
the National Academy of Sciences Institute of Medicine (IOM) 
indicating an association or correlation between active 
military service and the later development of ALS.  And 
absent the affirmative evidence to the contrary mentioned, 
service connection is presumed.



The Veteran and his representative, however, have not 
submitted any supporting medical evidence equating 
polymyositis with ALS.  They have only made this 
unsubstantiated lay allegation that these conditions may be 
treated synonymously, and this, alone, is insufficient to 
make this inductive leap - especially since there is no 
express mention of this in the governing regulation, 
38 C.F.R. § 3.318 (2008).  Moreover, as the Court indicated 
many years ago, the Board may consider only independent 
medical evidence to support its findings; the Board is 
prohibited from substituting its own unsubstantiated medical 
opinions; the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  See also Jones v. 
Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc).

It further warrants mentioning that, when a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology, are closely 
analogous.  Conjectural analogies will be avoided, however, 
as will the use of analogous ratings for conditions of 
doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  38 C.F.R. § 4.20.  Here, 
the Board may not treat polymyositis as if it was analogous 
to ALS based upon the fact that they are both motor neuron 
diseases without analyzing the function, anatomical 
localization, and symptomatology of both conditions.

The Veteran's representative also argued that the Veteran was 
exposed to herbicides (Agent Orange) during service, and that 
it caused his polymyositis.  In a prior December 1997 
decision, however, the Board already denied the Veteran's 
claim for service connection for polymyositis based upon his 
purported exposure to herbicides.  Diseases associated with 
exposure to certain herbicide agents used in support of 
military operations in the Republic of Vietnam 
during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 
3.307(a)(6).  But polymyositis is not in the list of diseases 
presumptively associated with herbicide exposure.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Thus, although the Veteran served in the Republic of Vietnam 
during the Vietnam era, he is not entitled to presumptive 
service connection because polymyositis is not a disease 
associated with exposure to herbicides.  Id.  And VA has 
determined there is no positive association between exposure 
to herbicides and any other condition for which the Secretary 
of VA has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27630-27641 (2003).

There also is no medical nexus evidence otherwise 
etiologically linking the Veteran's polymyositis to his 
military service - including to his presumed exposure to 
Agent Orange in Vietnam.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) (indicating that when the Veteran does not 
have one of the listed diseases for presumptive service 
connection, he still may establish his entitlement to service 
connection with proof of actual direct causation).  See, too, 
McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the 
principles set forth in Combee, which instead concerned 
exposure to radiation, are equally applicable in cases 
involving exposure to Agent Orange).  The Board must address 
all potential bases of entitlement, and as secondary and 
presumptive service connection cannot be granted, direct 
service connection also must be considered.  EF v. Derwinski, 
1 Vet. App. 324, 326 (1991); Jones v. Principi, 3 Vet. App. 
396, 399 (1992).  

The Veteran's STRs are unremarkable for any relevant 
complaints, diagnosis of, or treatment for polymyositis.  
This is probative evidence against this claim.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).  And while his post-service VA 
and private medical records show treatment for polymyositis, 
they do not provide the required etiological link between 
this condition and his military service, including, again, 
his presumed exposure to herbicides in Vietnam.  These 
records, instead, show that he was first diagnosed with 
polymyositis in June 1995, almost thirty years after leaving 
the military.  The Federal Circuit Court has determined that 
such a lengthy lapse of time between the conclusion of his 
military service and the initial manifestation of the 
condition, after service, is a factor for consideration in 
deciding his claim for service connection.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

Most importantly, though, in the absence of a medical nexus 
opinion establishing the required correlation between his 
polymyositis and his military service, service connection 
cannot be granted on a direct basis.

For these reasons and bases, the preponderance of the 
evidence is against the claim.  Therefore, the provisions of 
38 U.S.C.A. 5107(b) and 38 C.F.R. § 3.102 regarding 
reasonable doubt are not applicable, and the claim must be 
denied.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim is reopened, but service connection is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


